Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 3-11 are objected to because of the following informalities:  
In claim 3, lines 3-4, “a predetermined communication” should be --the predetermined communication-- to avoid creating another antecedent basis.
In claim 8, lines 5-6, “a predetermined communication” should be --the predetermined communication-- to avoid creating another antecedent basis.
In claim 9, lines 4-5, “a predetermined communication” should be --the predetermined communication-- to avoid creating another antecedent basis.
In claim 10, line 4, “a predetermined communication” should be --the predetermined communication-- to avoid creating another antecedent basis.
In claim 11, line 5, “a predetermined communication” should be --the predetermined communication-- to avoid creating another antecedent basis.
The other claim(s) not discussed above are objected to by inheriting the issue(s) from their linking claim(s).
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



3.	Claims 1-5 and 7-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
MPEP 2106 outlines a two-part analysis for Subject Matter Eligibility as shown in the chart below.
	
    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale


Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101 defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. 
Step 2, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.
Step 2A is a two-prong inquiry, as shown in the chart below.

    PNG
    media_image2.png
    681
    881
    media_image2.png
    Greyscale

Prong One asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. If the claim recites a judicial exception (i.e., an abstract idea enumerated in MPEP § 2106.04(a), a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two. If the claim does not recite a judicial exception (a law of nature, natural phenomenon, or abstract idea), then the claim cannot be directed to a judicial exception (Step 2A: NO), and thus the claim is eligible at Pathway B without further analysis. Abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.
Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B.

Regarding claim 1, Step 1: Is the claim to a process, machine, manufacture or composition of matter? Yes.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes (see analysis below).
Prong one: Whether the claim recites a judicial exception? (Yes). The claim recites the limitations: “determines whether the communication unit is capable of performing a predetermined communication with the battery, in a case where a second identification information of the battery received from the battery is matched with the first identification information stored in the storage unit.” The limitations are about making a comparison and judging about the comparison, which is directed to mental processes – concepts performed in the human mind (or with a pen and paper).
Prong two: Whether the claim recites additional elements that integrate the exception into a practical application of that exception? (No). The claim recites additional elements (see the bold-faced) of “An electronic device comprising: a communication unit that communicates with a battery; a storage unit that stores a first identification information of the battery; and a determination unit that determines whether the communication unit is capable of performing a predetermined communication with the battery, in a case where a second identification information of the battery received from the battery is matched with the first identification information stored in the storage unit.” However, these can be a conventional computer with conventional computer components, such as a communication unit, a storage unit, and a processor (i.e., determination unit), in communication with a battery. The communication with a battery is recited in a broad sense that it can be a transmission and receiving of data, which is a conventional computer functionality, invoked for obtaining the data necessary for the abstract idea.  As a result, they are not sufficient to integrate the claim into a practical application.
Step 2B: Does the claim recite additional elements (other than the judicial exception) that amount to significantly more than the judicial exception? No (see analysis below).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Similar to the discussed with respect to Step 2A Prong Two that the additional elements in the claim are generic computer components. The claim, viewed as a whole, is directed to a judicial exception without significantly more. 

Claims 12 and 13 are similarly rejected by analogy to claim 1.

Dependent claims 2-5 and 7-11 when analyzed as a whole respectively are held to be patent ineligible under 35 U.S.C. 101 because they either extend (or add more details to) the abstract idea or the additional recited limitation(s) (if any) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as discussed below:  there is no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea). The additional element(s) (if any) are recited at a high level of generality, well-understood, routine, or conventional to facilitate the application of the abstract idea.
	Note that claim 2 recites performing a predetermined control. However, it is recites at a high level of generality that it is unclear what the predetermined control is or what is controlled. It can be merely performing a standard computer functionality, which does not sufficiently make the claim a practical application of, or significantly more than, the abstract idea. Similarly, claim 3 regarding a different control, claim 5 regarding more restrictions, claim 7 regarding a notification, and claim 8 regarding making an inquiry or a warning sound are recited either at a high level of generality or are insignificant extra-solution activities. In claims 4, 9 and 11, deleting the first identification information is just a change of data record based on the abstract idea. Without more, it has no real world effects to make the claim a practical application of the abstract. Claim 10 regarding storing the second identification information of the battery is also just a change of data record based on the abstract idea.

4.	On the other hand, claim 6 is eligible because the change in settings that prohibits or restricts the operation of the electronic device, or the change of a temperature detection unit in restricting the operation of the electronic device has a real world effect on the operation of the electronic device, which is a practical application of the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	Claims 1-3, 5-8, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over IKEDA et al. (US 20180048249 A1; hereinafter “IKEDA”) in view of 
Takamatsu et al. (US 20070214296 A1; hereinafter “Takamatsu”).

	Regarding claim 1, IKEDA teaches an electronic device (i.e., “a power tool body 11”; see [0013]) comprising:
a communication unit (i.e., “controller 23”) that communicates with a battery (i.e., “reads the identification information M1 (‘1’), which is set to the battery pack 12A, from the memory 33 of the battery pack 12A via the controller 32”; see [0027]);
a storage unit (i.e., “memory 24”) that stores a first identification information of the battery (i.e., “The memory 24 stores, for example, identification information M2 of the battery pack 12 that is compatible”; see [0016]); and 
a determination unit (i.e., “the controller 23”) that determines whether identification information M2 (“1”), which is stored in the memory 24 of the power tool body 11A, and determines whether or not the power tool body 11A is compatible with the battery pack 12A. The identification information M1 set to the battery pack 12A is “1,” and the identification information M2 set to the power tool body 11A is “1.” Thus, the controller 32 determines that the power tool body 11A is compatible with the battery pack 12A”; see [0027]).
	IKEDA does not explicitly disclose (see the underlined):
a determination unit that determines whether the communication unit is capable of performing a predetermined communication with the battery, in a case where a second identification information of the battery received from the battery is matched with the first identification information stored in the storage unit.
	But Takamatsu teaches:
determining whether performing a predetermined communication with the battery is successfully (i.e., “authentication of the battery pack 20 is tried to determine whether it is the genuine battery pack 20a (step S12). When the battery pack 20 is successfully authenticated, the battery pack 20 is determined to be the normal genuine battery pack 20a”; see [0059]).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify IKEDA in view of Takamatsu, to incorporate a further authentication such that the determination unit determines whether the communication unit is capable of performing a predetermined communication (such as an authentication) with the battery, in a case where a second identification information of the battery received from the battery is matched with the first identification information stored in the storage unit, as claimed. The motivation would be to add an additional layer of security in further determining the genuineness of the battery by using key data (see Takamatsu, [0041]), in addition to determining the compatibility of the battery by using battery identification information (see IKEDA, [0019]). 

	Regarding claim 2, IKEDA further teaches:
a control unit (i.e., “controller 23”) that performs a predetermined control in a case where the second identification information of the battery received from the battery is matched with the first identification information stored in the storage unit (i.e., “the controller 23 functioning as a power supplying permission unit that permits the supply of power to the power tool body 11 when determining that the identification information M1 stored in the memory 33 corresponds to the identification information M2 stored in the memory 24 of the power tool body 11”; see [0049]).

	Regarding claim 3, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
	IKEDA does not explicitly disclose:
wherein the control unit performs a different control different from the predetermined control in a case where the communication unit is incapable of performing a predetermined communication with the battery.
	But Takamatsu teaches:
performing a different control different from the predetermined control in a case where the communication unit is incapable of performing a predetermined communication with the battery (i.e., “when authentication has failed… the charging and discharging of the battery pack 20 are disabled for giving top priority to safety”; see [0059]).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate the features of Takamatsu, such that the control unit performs a different control different from the predetermined control in a case where the communication unit is incapable of performing a predetermined communication with the battery, as claimed. The motivation would be to take safety as a priority (see Takamatsu, [0059].

	Regarding claim 5, as a result of modification applied to claim 3 above, IKEDA in view of Takamatsu further teaches:
wherein the different control is control with more restrictions than the predetermined control (i.e., “when authentication has failed… the charging and discharging of the battery pack 20 are disabled for giving top priority to safety”; see Takamatsu, [0059]).

	Regarding claim 6, as a result of modification applied to claim 3 above, IKEDA in view of Takamatsu further teaches:
wherein the different control includes at least one of increasing a setting value of an operation prohibition voltage that prohibits operation of the electronic device, reducing an operation current value of the electronic device (i.e., “when authentication has failed… the charging and discharging of the battery pack 20 are disabled”; see Takamatsu, [0059]; note that the current is reduced to zero when power is not supplied by the battery), changing a temperature setting value that restricts the operation of the electronic device, and changing a temperature detection unit used in restricting the operation of the electronic device.

	Regarding claim 7, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
	 IKEDA does not explicitly disclose:
wherein the control unit gives notification to a user in a case where the different control is started.
	But Takamatsu teaches:
giving a notification to a user in a case where the different control is started (i.e., “when the battery pack 20 has not been authenticated, the battery pack 20 connected to the electronic device 50 is uniformly determined to be broken, and a message like "Battery abnormality is detected. Contact the manufacturer" is displayed on the display 31 so as to notify the user of it”; see [0052]).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate a features of notification such that the control unit gives notification to a user in a case where the different control is started. The motivation would be to inform the user of the failure of authentication and any helpful information to assist the user in taking further actions.

	Regarding claim 8, as a result of modification applied to claim 3 above, IKEDA in view of Takamatsu further teaches:
wherein the control unit performs at least one of (i) making an inquiry to a user about whether to use the electronic device, to a display unit, (ii) making of a warning sound, and (iii) placement of a restriction on operation of the electronic device (i.e., “when authentication has failed… the charging and discharging of the battery pack 20 are disabled”; see Takamatsu, [0059]; note that the disabling the battery is a restriction to the device), in a case where the communication unit is incapable of performing a predetermined communication with the battery.

	Regarding claim 12, the claim recites the same substantive limitations as claim 1 in terms of the method involved and is rejected using the same teachings.
 
	Regarding claim 13, the claim recites the same substantive limitations as claim 1 in terms of the method involved and is rejected using the same teachings. The implementation as a program stored in a non-transitory storage medium is well-known and obvious to one of ordinary skill in the art.

Notes
6.	Claims 4, 9, and 11 distinguish over the closest prior art of record as discussed below.
	Regarding claim 4, the closest prior art of record fails to teach the features: “wherein the control unit deletes the first identification information stored in the storage unit in a case where the different control is started,” in combination with the rest of the claim limitations as claimed and defined by the Applicant. Note that IKEDA stores the first identification information of compatible batteries in a memory of the electronic device and compare them with a second identification information stored in a battery to determine the compatibility of the battery. There is no motivation to delete the first identification information from the memory of the electronic device in any case. Particularly, there is no motivation to delete the first identification information stored in the storage unit in a case where the different control is started.
	Similarly, regarding claims 9 and 11, there is no motivation to delete the first identification information stored in the storage unit as recited in the claims.

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Inoue (US 20190033937 A1) teaches an electronic apparatus comprises a first battery authentication unit that performs a battery authentication process for authenticating a battery pack connected to the electronic apparatus based on matching the IDs stored in the electronic apparatus and in the battery pack.
	Degura (US 20170103197 A1) teaches an electronic device includes an authentication unit that performs authentication to determine whether a batter pack connected to the electronic device is a predetermined battery pack, involving asking a user whether to continue to use the battery pack after the authentication fails; and involving a storage unit that stores information indicating that the authentication has succeeded or the user has selected to use the power supply apparatus as history information. When the power supply apparatus is detached from the electronic device, the history information is deleted from the storage unit.
	Saito (US 20190223277 A1) teaches a lighting device that controls light emission, involving determining parameters for use on limiting light emission from the light emission section based on a result of acquisition of the information on the battery.
	Sato (US 20170104361 A1) teaches an electronic device, involving  an authentication unit that performs an authentication to determine whether the battery is a predetermined battery. If the authentication failed, a notification is sent to a user. 
	OKAWA et al. (US 20160294206 A1) teaches an authentication method of a battery pack, involving a first authentication based on a common key system to determining whether to allow the battery to discharge power; and a second authentication based on a public key system to determine whether to allow charge of the battery.
	Kamiwano (US 20170053501 A1) teaches a method of authenticating a battery attached to a communication device, involving selecting different operation modes of the communication device based on the result of the authentication.
	Little (US 7667429 B2) teaches a mobile communication device that authenticates a smart battery prior to use based on a challenge/response authentication.
	IWAI (US 20090256717 A1) teaches a battery authentication system, involving authentication based on an ID mark stored in the battery and display the remaining amount of the battery or a warning based on the authentication.
	Tanaka (US 20150189168 A1) teaches a method of authenticating an attached battery, involving determining whether the battery is genuine and performing different operations based on the determination. 
	YOKOYAMA (JP 2008193784 A) teaches a system control circuit of a camera body communicates with a battery unit via a communication unit and judges whether or not there is a response from the battery unit. When there is a response from the battery unit, it is judged whether the details of the response are correct or not. When there is no response from the battery unit,  a voltage of the battery unit is detected to judge the state of the battery unit. Based on each judgment result by these judgments, the kind of the battery unit mounted is judged and an operation suitable to each batter unit is performed.
	Furtner et al. (“BIF – Battery Interface Standard for Mobile Devices” 2013 IEEE) teaches the MIPI® Alliance Battery Interface (BIF) as the first comprehensive battery communication interface standard for mobile devices.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857